MADDOX, Justice
(dissenting).
A writ of prohibition is an extraordinary remedy and will not issue unless there is no other adequate remedy, and that writ is available to prevent a usurpation or abuse of power where a judge or court undertakes to act in a manner in which he or it has no jurisdiction. Ex parte Strickland, 401 So.2d 33 (Ala.1981).
Based on my reading of the law and the documents submitted by Judge Joseph Phelps, I am convinced that the Court of Criminal Appeals erred in issuing the writ of prohibition against Judge Phelps in this matter. As Justice Houston points out in his dissenting opinion, there is a serious question whether the Board has standing to raise the issue, and there certainly is a question on the scope of the contract entered into by the Board; those questions should not be determined in an extraordinary proceeding. I would grant the writ of prohibition sought by Judge Phelps; consequently, I must respectfully dissent.